 

Case 1:19-cr-04367-JB Documenti1 Filed 1126/19 yeage A ELED pee

TATES DISTRICT
ALBUQUERQUE, NEW MEXICG '

a
ws,

  
  

‘ NOV 262019 3
IN THE UNITED STATES DISTRICT COURT oi.

FOR THE DISTRICT.OF NEW MEXICO mee aE LFERS .

UNITED STATES OF AMERICA, ) |

Plaintiff, 5 CRIMINAL NO. | e YE ~/ JIB

vs. Count 1: 18 U.S.C. § 1343: Wire Fraud

JESSICA PANGBURN 5

Defendant.

INFORMATION
The United States charges:
Count 1
1. From on or about July 10, 2017 and continuing to on or about September 27, 2018,

in the District of New Mexico, the defendant, JESSICA PANGBURN, knowingly and
intentionally devised a scheme and artifice both to defraud and to obtain money and property by
means of materially false and fraudulent pretenses, representations and promises, affecting a
financial institution. For the purpose of executing the scheme and artifice, the defendant
knowingly caused interstate and foreign wire communications to be sent.
Background

2. At relevant times, the Labor Organization was a local of an international union
that represented more than 1,000 workers in New Mexico and west Texas. The Labor
Organization employed several individuals full-time and paid them weekly by direct deposit.

3. At relevant times, defendant was employed by the Labor Organization as an
office manager in Albuquerque, New Mexico. Her duties included the preparation and

authorization of weekly payments to the Labor Organization’s employees. Defendant was the

1

 
 

 

Case 1:19-cr-04367-JB Document1 Filed 11/26/19 Page 2 of 3

sole employee with access to the Labor Organization’s accounting software. Although
Defendant was not an authorized signer on Labor Organization’s bank accounts and required
approval to write checks on behalf of Labor Organization, in practice she did not seek or receive
approval from any other employee or officer of the Labor Organization to prepare and authorize
weekly wage payments to employees.

The Scheme and Artifice

4. Defendant’s scheme and artifice consisted of using her access to the Labor
Organization’s accounting software to prepare and authorize additional wage payments to
herself. Defendant prepared false accounting entries reflecting that she was entitled to
additional wage payments within the accounting software. Defendant then used the accounting
software to authorize the Labor Organization’s payroll vendor to make payment to defendant.

5. It was a part of the scheme that upon receiving the authorization the payroll
vendor would withdraw funds from the Labor Organization’s account at United Business Bank
into its bank account at J.P. Morgan Chase Bank. The payroll vendor would then deposit the
funds in defendant’s bank account at Wells Fargo Bank. Defendant then used the funds for her
personal expenses.

6. As part of the scheme, from on or about July 10, 2017 and continuing to on or
about September 27, 2018, defendant prepared, authorized, and received more than 80 improper
payments totaling more than $69,000.

The Wire Communication

7. For the purpose of executing and in order to effect the scheme and artifice to

defraud and to obtain money and property under false pretenses, the defendant caused to be made

an interstate wire communication on December 27, 2017 through the Labor Organization’s

 
 

 

Case 1:19-cr-04367-JB Document1 Filed 11/26/19 Page 3 of 3

accounting software to the payroll vendor requesting an additional wage payment to the
defendant.

In violation of 18 U.S.C. § 1343.

JOHN C. ANDERSON
United States Attorney

ve

ban,

BENJAMIN J. CHRISTENSON
Assistant U.S. Attorney

201 Third St. NW, Suite 900
Albuquerque, NM 87102

(505) 224-1503

(505) 246-7296 fax

 
